FILED
                            NOT FOR PUBLICATION                             JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: ROBERT LEO SHEPARD; et al.,               No. 10-60016

               Debtors,                          BAP No. 09-1096


ROBERT LEO SHEPARD,                              MEMORANDUM *

               Appellant,

  v.

GLENN CONKLIN,

               Appellee.



                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
                       Randall L. Dunn, Meredith A. Jury, and
                 Redfield T. Baum, Sr., Bankruptcy Judges, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Robert Leo Shepard, a Chapter 7 debtor, appeals pro se from the Bankruptcy

Appellate Panel’s (“BAP”) judgment affirming the bankruptcy court’s summary

judgment determining that Shepard’s debt to Glenn Conklin was nondischargeable

under 11 U.S.C. § 523(a)(4) and (a)(6). We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo BAP decisions, and apply the same standard of

review that the BAP applied to the bankruptcy court’s ruling. Boyajian v. New

Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We review de

novo the bankruptcy court’s grant of summary judgment. Id. We affirm.

      The bankruptcy court properly granted summary judgment based on issue

preclusion because a prior, final state court decision between the parties necessarily

decided that Shepard committed “defalcation while acting in a fiduciary capacity”

with respect to Conklin and inflicted “willful and malicious injury” on him. See 11

U.S.C. §§ 523(a)(4) and (a)(6); see also Harmon v. Kobrin (In re Harmon), 250

F.3d 1240, 1245 (9th Cir. 2001) (explaining that “[p]rinciples of collateral estoppel

apply to proceedings seeking exceptions from discharge under 11 U.S.C.

§ 523(a),” and setting forth issue preclusion requirements under California law).

      Shepard’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    10-60016